UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6547



In Re: CHARLES ANTHONY BENNETT,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-00-704)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charles Anthony Bennett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Bennett has filed a petition for writ of mandamus

asking this court to compel the district court to issue a decision

on his motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp.

2000).   The granting of a writ of mandamus is a drastic remedy to

be used in extraordinary circumstances. In re Beard, 811 F.2d 818,

826 (4th Cir. 1987).    A petitioner must show that he has a clear

right to the relief sought, that the respondent has a clear duty to

perform the act requested by petitioner, and that there is no other

adequate remedy available.   In re First Fed. Sav. & Loan Ass’n, 869

F.2d 135, 138 (4th Cir. 1988).       Bennett has failed to make the

requisite showing for such extraordinary relief. Our review of the

district court docket sheet discloses that there has been no undue

delay in considering Bennett’s § 2255 motion. Nevertheless, we urge

the district court to act with reasonable promptness on Bennett’s

motion, which was filed on March 3, 2000. Accordingly, although we

grant Bennett’s motion to proceed in forma pauperis, we deny his

petition for writ of mandamus without prejudice to his filing

another mandamus petition if the district court does not act expe-

ditiously.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED


                                 2